PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/242,344
Filing Date: 8 Jan 2019
Appellant(s): Hall, Daniel



__________________
Bruce E. Black
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6, 7, 9, 10, 12-14, 16, 17 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea [e.g. mental process and/or organizing human activity] without significantly more. 
To distinguish ineligible claims that merely recite a judicial exception from eligible claims that require an implementation of judicial exception, the Supreme Court uses a two-step framework: Step One (Step 2A), determine whether the claims at issue are directed to one of those patent-ineligible concepts; and Step Two (Step 2B), if so, ask “what else is there in the claims?” to determine whether the additional elements transform the nature of the claim into a patent eligible application.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, the first step / Prong One of Step One (Step 2A) to determine patent eligibility requires the determination of whether the claims at issue are directed to an enumerated patent ineligible concept by determining (a) the specific limitations in the claim under 
The enumerated patent ineligible concepts comprising:
(a) Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b) Certain methods of organizing human activity – fundamental economic principles / practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules / instructions) and 
(c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim(s) recite(s) a series of steps instructing how to assess data which is a fundamental economic practice and thus groups as a certain method of organizing human interaction. This judicial exception is not integrated into a practical application because the data gathering step [i.e. obtaining at least one test sample using a printing device] does not add a meaningful limitation to the method as it is insignificant extra-solution activity and is nothing more than generally linking the product to a particular technological environment.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
test sample], the user provides that data/information to another person [e.g. send/relay the information to someone somewhere] in some manner that, given the broadest reasonable interpretation, could be in a written or verbal form.  The receiver looks at and/or thinks about the data information [e.g. analyzes that information], forms an opinion as to what may improve to result [e.g. simulate an improvement] and then sends back a response to the user in some manner [e.g. written or verbal] as to their assessment.  Further, limitations of each dependent claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing in the claimed elements precludes the steps from practically being performed in the mind and having human interaction in some manner thereafter either.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A is reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background does not provide any indication that the printing device is anything other than a generic component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, 13, 14, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitz et al. (US PgPub 20100238462) in view of Toriyabe (US PgPub 20170208184).
Regarding claim 1: Reitz discloses a method of assessing a calibration of a printing device [Abstract], the method comprising: 
obtaining at least one test sample using the printing device [At step 212, the printer device 14 prints the test pattern, p0055]; 

wherein the user information comprises i) current calibration data for a current calibration of the printing device and ii) at least one test sample or at least one test image of the at least one test sample [The scanned test pattern may be sent over the Internet, such as via an email sent from the printer device 14 to the service desk 112 or to the service desk engine 114. P0055]; 
analyzing, by the external calibration service provider, the user information and preparing a report including an estimate of improved print quality for a new calibration [the rules may correlate possible defects in the physical components of the printer with an action item, such as a recommendation in how to fix the defective components ... image quality analysis detects defects in the image, if any, correlates each detected image defect with one or more defects in the software and/or hardware of the associated printer device, and recommends a solution for remedying each correlated printer device defect [i.e. report includes an estimate of improved print quality for a new calibration] ... An alert may include a message indicating a defect in the image of the printed test pattern, such as that its skew is outside of the tolerance threshold range, that grayscale or color measurements associated with the image are out of a selected tolerance threshold range, or that objects in the image are not located in correct positions when measured against the test pattern, p0028, p0049, p0053 & p0056-0057],
simulated improvement] may be communicated to the client side 10 ... action item 123 is used to arrange for the defect to be remedied, p0049-0050] or 2) simulated image of printing with the new calibration; and 
sending the report based on the analysis to the user [service provider side 110 further includes an analysis and image quality definition (AIQD) engine 118 which accesses an image quality (IQ) database 120 and uses information retrieved from the IQ database 120 to further processes the service incident report and generate a solution ... image quality analysis detects defects in the image, if any, correlates each detected image defect with one or more defects in the software and/or hardware of the associated printer device, and recommends a solution for remedying each correlated printer device defect, p0022, p0049 & p0056].  
Reitz appears to fail to explicitly disclose where a current calibration data is included in the user information or where corrections are termed as a calibration.
Toriyabe discloses in a related system from the same field of endeavor [Abstract] of obtaining at least one test sample using the printing device [output state of the printer is obtained [i.e. test sample] ... state is described as something defined by a density, but it is not limited to this. It may be defined by spectral colorimetric values such as L*a*b* 
sending, from a user of the printing device, a request with user information to an external calibration service provider for an analysis of the printing device [call-center receives an inquiry regarding an image quality problem from a user ... image quality problem existence or absence confirmation UI screen 900 allows the user to designate whether or not the objective of activating the remote maintenance system is to resolve a problem of image quality, p0084-0086 & p0089], 
wherein the user information comprises i) current calibration data for the current calibration of the printing device and ii) the at least one test sample or at least one test image of the at least one test sample [the calibration information includes both the above described target state [i.e. current calibration data] and the current output state [i.e. test sample] and is information held by the print server 101 ... at a time of execution of the remote maintenance service, calibration information of the print server 101 is transmitted to the operator terminal as one piece of device setting information and it is presented to the operator, p0085-0086]; 
analyzing, by the external calibration service provider, the user information and preparing a report including an estimate of improved print quality for a new calibration [analysis work of the operator can be supported by displaying the calibration information to the display 252 of the operator terminal 102 ... counter-measure is arrived at, p0084-0086 & p0097 – The Examiner notes that although a “report including an estimate of improved print quality for a new calibration” isn’t stated in such exact language, Toriyabe does disclose that the analysis provides counter*measure recommendations that are presented to the user, therefore, some type of report is inherently prepared and since the purpose of the process is to meet a particular quality standard such report would necessarily address this]; 
wherein the estimate comprises at least one of the following: 1) a simulated improvement that would be expected by replacing the current calibration with the new calibration [difference between current measurements and the target measurements as shown in Figure 11, p0095] or 2) simulated image of printing with the new calibration; and
sending the report based on the analysis to the user [presentation of a counter-measure to the user can be performed more quickly, p0097].  
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Reitz the support for remote evaluation of explicit current calibration information as provided by a user to the remote system as disclosed by Toriyabe because it allows for correction of the calibration state thereby improving image quality as discussed by Toriyabe in at least paragraph 0084-0085.
Regarding claim 4: Reitz in view of Toriyabe discloses the method of claim 1, wherein the report further comprises at least one remedial action [recommended solution is used to generate an action item 123, p0049], wherein the method further comprises performing at least one of the at least one remedial action [action item 123 is used to arrange for the defect to be remedied, which may include recommendations for ordering a technician to be dispatched with instructions of what to do to repair the printer device, and may further include recommendations for ordering any parts that may be needed 
Regarding claims 7, 13 and 14: the methods and system herein has been executed or performed by the method of claim 1 and are therefore likewise rejected.
Regarding claims 10 and 17: the methods here have been executed or performed by the method of claim 4 and are therefore likewise rejected.
Regarding claim 19: Reitz in view of Toriyabe discloses the method of claim 14, wherein the report further comprises information about a current quality of printing by the printing device [image quality analysis detects defects in the image, if any, correlates each detected image defect with one or more defects in the software and/or hardware of the associated printer device, and recommends a solution for remedying each correlated printer device defect [i.e. report includes an estimate of improved print quality for a new calibration] ... An alert may include a message indicating a defect in the image of the printed test pattern [i.e. current quality of printing], such as that its skew is outside of the tolerance threshold range, that grayscale or color measurements associated with the image are out of a selected tolerance threshold range, or that objects in the image are not located in correct positions when measured against the test pattern, p0028, p0049, p0053 & p0056-0057].  
Regarding claim 20: Reitz in view of Toriyabe discloses a system for assessing a calibration of a printing device, the system comprising a processor configured and arranged to perform the method of claim 14 [the rejection of claim 14 above and p0015 & p0023].  
Regarding claims 21 and 22: Reitz in view of Toriyabe discloses the method of claims 1 and 14, wherein the report further comprises at least one remedial action, wherein the method further comprises selecting, by the user, whether to perform at least one of the at least one remedial action or to request a new calibration [image quality analysis detects defects in the image, if any, correlates each detected image defect with one or more defects in the software and/or hardware of the associated printer device, and recommends a solution for remedying each correlated printer device defect. The recommended solution is used to generate an action item 123. The action item 123 may be communicated to the client side 10 ... After implementing the action item, in one embodiment, the user 12 reports the outcome (e.g., if the printer device 14 is successfully repaired or if the printer device 14 is still printing defective images) to the service desk 112, p0049-0053 – the Examiner notes that although Reitz does not explicitly state that the user selected to perform the remedial action, Reitz discloses where action items are presented to the user that need to be accomplished.  Then, the user subsequently reports back to the service desk.  Thus, the user in some manner made a selection to implement the suggested action.  Therefore, Reitz is interpreted to meet the limitation].  
Regarding claim 23: Reitz in view of Toriyabe discloses the method of claim 1, wherein the external calibration service provider is remote from the user and the printing device [Figure 1, p0021 & p0032].

Claims 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitz et al. (US PgPub 20100238462) in view of Toriyabe (US PgPub 20170208184) in vewi of Kawarada et al. (US PgPub 20160080610).
Regarding claim 3: Reitz in view of Toriyabe discloses the method of claim 1, further comprising receiving, from the user after the report is sent, a request for the new calibration; generating, by the external calibration service provider, the new calibration using the user information [service provider side 110 [i.e. externally located service] includes a service desk 112 operated by an operator which receives a request 17 to file a service incident report from the client side 10, generates the service incident report and transmits it via data communication to a service desk engine 114 which further processes the service incident report and stores it in a test pattern database 116 ... Image attributes that the test patterns and the rules examine include image rotation, image skew, grey scale accuracy, line width, accuracy of frequency patterns in the image ... image quality analysis detects defects in the image, if any, correlates each detected image defect with one or more defects in the software and/or hardware of the associated printer device, and recommends a solution [e.g. new calibration] for remedying each correlated printer device defect, p0030, p0049]; sending, by the external calibration service provider, the new calibration to the user [action item 123 may be communicated to the client side 10, p0049]; and installing, by the user, the new calibration [user 12 informs the service provider side 110 (e.g., by actuating input device 20 on the printer device 14) that the action item was implemented, p0053].
Toriyabe discloses providing counter-measures to the user when a calibration require attention [p0091 & p0097].

	Kawarada discloses in a related system from the same field of endeavor [Abstract & Figure 14] generating a new calibration, providing such to the user and installing the new calibration [the image forming apparatus 100 transmits RGB values of the color measurement patterns CP and RGB values of the respective reference patches of the reference chart 40 obtained from an image captured by the image capturing device 200 to the external apparatus 300 by utilizing the communication unit 400. The external apparatus 300 calculates color measurement values of the color measurement patterns CP based on the RGB values of the color measurement patterns CP and the RGB values of the respective reference patches of the reference chart 40 received from the image forming apparatus 100, and creates or corrects a device profile that describes the characteristics of the image forming apparatus 100 based on the obtained color measurement values [i.e. calibration]. The external apparatus 300 transmits the device profile to the image forming apparatus 100 by utilizing the communication unit 400. The image forming apparatus 100 stores the device profile received from the external apparatus 300 and, when performing image forming, corrects image data based on the device profile and forms an image in accordance with the corrected image data. Thus, the imaging apparatus 100 can form an image with high reproducibility, p0127].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Reitz in view of Toriyabe the support to further generate a new calibration, providing the new calibration 
Regarding claim 9 and 16: the methods herein have been executed or performed by the method of claim 3 and are therefore likewise rejected.

Claims 5, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitz et al. (US PgPub 20100238462) in view of Toriyabe (US PgPub 20170208184) in view of Weil et al. (US PgPub 20180020126).
Regarding claim 5: Reitz in view of Toriyabe discloses the method of claim 1.
Neither Reitz nor Toriyabe appear to disclose wherein the report comprises a simulated image of printing with the new calibration. 
Weil discloses a related system from the same field of endeavor [Abstract] wherein the report comprises a simulated image of printing with the new calibration [a candidate calibrated image 941 is displayed on an operator monitor display 940 for human approval prior to continuing the print run, p0158]. 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in the system of Reitz in view of Toriyabe the support for displaying a simulated image of printing under a new calibration as disclosed by Weil because it allows the user to determine whether or not to proceed with the changes that affecting the rendered image.
Regarding claim 11 and 18: the methods herein have been executed or performed by the method of claim 3 and are therefore likewise rejected.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reitz et al. (US PgPub 20100238462) in view of Toriyabe (US PgPub 20170208184) in view of Nagata (US PgPub 20120099127) and Sharma et al. (US PgPub 20040264768).
Regarding claim 6: Reitz in view of Toriyabe discloses the method of claim 1.
Neither Reitz nor Toriyabe appear to disclose presenting a user interface with thumbnails of previous calibrations for user selection.  
Nagata discloses in a related system from the same field of endeavor [Abstract] where it is well-known for a user interface to include multiple icons [i.e. thumbnails] representing different profiles [e.g. calibrations] for the user to select from when operating a printing device [makes it possible to assign different profile icons to all the profiles which are displayed on the display apparatus 135 of the multifunction printer 103, respectively, even for a profile which has been newly created on the client PC 101 or a profile which has been edited on the client PC 101. This makes it possible to prevent a user from wrongly selecting one of different profiles to which identical profile icons have been assigned … in addition to printing conditions, a printing profile can contain a PC processing condition regarding processing to which printing data which is transmitted from the client PC 101 or the host PC 102 to the multifunction printer 103 is to be subjected, p0104-0106].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Reitz in view of Toriyabe the support where the user interface includes thumbnails of selectable profile [e.g. previous 
	Nagata appears to fail to explicitly disclose where the selectable profiles represent selectable calibrations.
	Sharma discloses in a related system from the same field of endeavor [Abstract] where it is well-known for calibrations to be represented in selectable profiles [by using the scanned target image at the time of color calibration not only to determine average values for target color patches, but also to determine additional spatial characteristics of the scanned target image, an improved result can be obtained ... there is a strong correlation between input media type and measurable spatial image attributes ... image color calibration profiles are stored along with corresponding image spatial characteristics profiles. Operation then continues to step S2400, where the operation of the method stops. In this exemplary embodiment, a database of image calibration profiles and associated image spatial characteristics profiles is created, p0064-0065].
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Reitz in view of Toriyabe and Nagata the various selectable calibration profiles as disclosed by Sharma utilizing the convenience of icons as disclosed by Nagata because it allows the user to utilize the calibration most appropriate for the job being produced.
Regarding claim 12: the method herein has been executed by the method of claim 6 and is therefore likewise rejected.

(2) Response to Argument
The appellant argues: “The Appellant respectfully submits that the analysis applied to claim 1 in Example 42 of the Subject Matter Eligibility Examples: Abstract Ideas (referred to herein as “Example 42”) published by the USPTO on January 7, 2019 is also applicable to the present claims.” on page 6 of the appeal brief, “In addition, the present claims do not fall within any of the specific categories identified in M.P.E.P 2106.04(a) as falling within methods of organizing human activity (i.e., fundamental economic practices or principles, commercial or legal interactions, or managing personal behavior or relationships or interactions between people.) Accordingly, the present claims do not fall within “methods of organizing human activity.”  The present claims are not simply a mental process. The information sent by the user and the information in the report from the external calibration service provider cannot be formulated in the mind of a person or only using pencil and paper. In particular, the elements of the report represent complex adjustments to a calibration of a printing device which include simulation. Such simulation cannot be performed in the mind of a person or only using pencil and paper. Accordingly, the present claims do not fall within the category of “mental processes.” on page 8 of the appeal brief and “Claim 1 of Example 42 is deemed patent eligible by the USPTO, but the Final Office Action asserts present claims are not patent eligible using reasoning that applies equally as well to claim 1 of Example 42. The present rejection is not consistent with the holding that claim 1 of Example 42 is patent eligible. The Appellant has on page 10 of the appeal brief.
In response: The claimed limitations do not require anything greater than someone that receives a report in some manner [e.g. verbally], examines the data [i.e. unspecified report content] to recommend changes that are then sent back to a user [e.g. verbal conversation], again in some manner.  The data being sent and the report being provided back could have been done in writing or verbally since there is no limitation as to the report content or manner that the report is delivered.  The prepared report may be merely a “simulated improvement.”  There is nothing claimed that requires this simulation to be anything physical or tangible.  The simulated improvement, given the broadest reasonable interpretation, could be an opinion of the provider who then relays [i.e. reports] such opinion [e.g. verbally] to the user.  Nothing in the claimed limitations requires more than perhaps pencil and paper if that at all [e.g. verbally relayed report].  Although the appellant argues that the calibration report represents “complex adjustments,” the claims are not representative of this requirement.  Thus, given the broadest reasonable interpretation, the simulation of a person of ordinary skill may be formulated in their opinion based on their skill in the art.  Therefore, the claimed limitations do not meet the necessary threshold to move from being that of an abstract idea.  While the independent claims include an option of the report including 
Arguments made equating the instant application’s presented claims and that of Example 42 are not considered analogous.  In Example 42, the limitations are very specific and detailed that squarely move the claim as a whole from that of an abstract idea of merely organizing human activity and/or being a mental process.  In example 42, the data is transformed into a standardized format, regardless its input format, usable by all the system’s users in a shared manner in a networked environment.  The data is additionally stored in this standardized format and each user, including remote user, to be notified in real time that an update has been made.  These specific limitations of example 42 are beyond merely a mental process or organizing a human activity.  The presented limitations of the instant application are broad and rather generic that do not include additional elements that are sufficient to amount to significantly more than the judicial exception because nothing in the claimed elements precludes the steps from practically being performed in the mind and having human interaction in some manner thereafter.  Other than an initial data gathering step, there are no required steps, as discussed above that require anything other than a mental process on behalf of the user or the provider.  There is no technological necessity for the request, the analysis or the report.  Claims 3, 9 and 16 do not remedy the condition of their respective independent claims because, verbal information provided to the user], the user chooses to affect the suggested changes in some manner.  There is nothing noted that are more than enacting a human activity [e.g. make a suggested setting change].  
Therefore, the 35 USC 101 abstract idea rejection of claims 1, 3, 4, 6, 7, 9, 10, 12-14, 16, 17 and 20-23 is maintained.
The appellant argues: “Claims 1, 4, 7, 10, 13, 14, 17, and 19-23 are patentable over Reitz and Toriyabe.  
Claim 1 recites analyzing, by the external calibration service provider, the user information and preparing a report including an estimate of improved print quality for a new calibration, wherein the estimate comprises at least one of the following: 1) a simulated improvement that would be expected by replacing the current calibration with the new calibration or 2) simulated images of printing with the new calibration. Claims 7 and 14 include similar recitations regarding the estimate.
Neither Reitz not Toriyabe teach or suggest preparing a report with an estimate of improved print quality for a new calibration that includes at least one of the following: 1) a simulated improvement that would be expected by replacing the current calibration with the new calibration or 2) simulated images of printing with the new calibration, as recited in the claims. Reitz and Toriyabe appear to only send recommendations to the user, not the recited on page 11 of the appeal brief and 
“One of skill in the art would not consider the recommended action item 123 of Reitz to be a “simulated improvement” applying the ordinary meaning of this term. A “simulated improvement” implies that some amount of simulation has been employed to produce an improvement that can be demonstrated to the user in the report. There is not teaching or suggestion in Reitz that any simulation has been performed to generate the action item 123 of Reitz. The present rejection is based on an interpretation of the term “simulated improvement” that bears no relationship to the ordinary meaning of that term. The present rejection ignores the specific words used in the term and, instead, interprets the term to have a meaning that is not at all consistent with the specific words used” on page 12 of the appeal brief.
In response: Reitz discloses preparing a report with an estimate of improved quality for a new calibration [p0028, p0049, p0053 & p0056-0057].  Reitz teaches that an analysis conducted on the user’s information and is utilized as the basis for recommendation of an action item 123 to be applied by the user to remedy the defect [p0049-0050 & p0056].  This action item 123 is generated through the application of diagnostics applied to the user’s image data [p0047].  This diagnostic routine assesses defects found in the image data to a software and/or hardware cause and then recommends a solution that is communicated to the user [p0048-0049].  This is found to be 
“... the service provider can provide one or more of the following: data on the current performance of the printing press; a simulated improvement that would be expected from replacing the15 current calibration with a newly generated calibration; or any combination thereof. As further examples, the report of the analysis from the service provider can include one or more of the following in any combination: 1) information about the current quality of the printing press (such as, for example the maximum density variance across the printing nozzles of the printing press in the case of an inkjet printing press which may20 optionally include information about the quality of specific inkjet printheads on the printing press); 2) information about how the quality of the printing would be expected to improve if a new calibration was based on the test samples and used on the printing press as compared with continued use of the current calibration” on pages 8, 12 and 15 of the disclosure as filed, and
“... The online service provider can then analyze whether a new calibration would be required or beneficial and provide information on the likely improvement the user. The user can then determine whether it is economically useful to purchase a new calibration” on page 11 of the disclosure as filed.
The appellant’s disclosure does not explicitly disclose or suggest the argued “A “simulated improvement” implies that some amount of simulation has been employed to produce an improvement that can be demonstrated to the user in the report.”  The appellant’s interpretation of their “simulated improvement” is not borne out in the disclosure as originally filed as demonstrated above.  Rather, it appears an analysis of the test samples to arrive at the information image quality analysis detects defects in the image [see Reitz p0026-0030], if any, correlates each detected image defect with one or more defects in the software and/or hardware of the associated printer device, and recommends a solution for remedying each correlated printer device defect” Reitz, p0049.  This remedy which is reflected in the action item 123, identified from the analyzed image data, is communicated to the user as discussed in p0050.
	Reitz does not explicitly disclose where current calibration data is included from the user or where corrections [i.e. remedial actions] are termed as a calibration.
	Toriyabe discloses obtaining a current state of the printing system [i.e. test sample] and a current target state [current calibration data] [p0085-0086].  This data is analyzed to arrive at a change to thereby provide a report suggesting an improved condition [p0095-0097].  
	When Reitz is considered in view of Toriyabe, the limitations of claim 1 are met.  Independent claims 7 and 14 are similarly found to be met.
The 35 USC 103 rejection of claims 1, 4, 7, 10, 13, 14, 17, and 19-23 is maintained.
The appellant argues: “Moreover, the present patent application describes “remedial actions” as an alternative to a new calibration and clearly something different from a “simulated improvement”. (See, for example, page 9, line 11 to page 10, line 12 of the present patent application.” The “remedial actions” of the present patent application appear to be similar to the action item 123 of Reitz. This is even acknowledged in the rejection of claim 4, which recites “at least one remedial action”, where the Final Office action asserts that Reitz discloses “recommended solution is used to generate an action item 123, p0049”. Final Office Action, p. 17. Thus, the Final Office Action is inconsistent because it asserts that both the “simulated improvement” of claim 1 and the “remedial actions” of claim 4 correspond to the action item 123. These two claim terms are clearly directed to different elements in the present patent application” on pages 12-13 of the appeal brief and “Again, the Final Office Action fails to account for the actual words in the term “simulated improvement”. There is no simulation in the action item 123 of Reitz. Moreover, the present patent application also describes “remedial actions” which appear to correspond much better to the action item 123 of Reitz. It is clear from the present patent application that a “simulated improvement” and a “remedial action” are two different items.  Accordingly, none of the cited references teach or suggest a “simulated improvement” as recited in the claims” on page 13 of the appeal brief. 
“Accordingly, Reitz and Toriyabe do not teach or suggest all of the elements of claims 1, 7, and 14. In particular, none of these references, alone on pages 13-14 of the appeal brief.
In response: Although the present application separates their remedies into two (2) categories, i.e. remedial actions and calibration, Reitz does not explicitly separate these out into separate categories.  However, Reitz’s remedial include all types of intervention when a defect is found during analysis of test prints from the user [Reitz, p0028-0030 & p0056].  The appellant does not provide any particular advantage for separating such remedy actions into two (2) separate categories.  It would be a matter of design choice as to how any particular remedy is to be categorized based on the needs of the user or system design and as such, the terms were not specifically ignored but were treated in a manner in which they were defined in view of the prior art.  Therefore, there are no found inconsistency issues 
Reitz though, does not utilize the term calibration in the various remedy corrections as stated in the Final Rejection.  Toriyabe was relied upon for this.  Toriyabe discloses utilizing a current state of the printing system [i.e. test sample] and a current target state [current calibration data] and analyzing the data to arrive at a change to thereby provide a report suggesting an improved condition [p0085-0086 & p0095-0097].  
When Reitz is considered in view of Toriyabe, the limitations of claim 1 are met.  Independent claims 7 and 14 are similarly found to be met.  
The 35 USC 103 rejection of claims 1, 4, 7, 10, 13, 14, 17, and 19-23 is maintained.
The appellant argues: “Claim 21 depends from claim 1 and claim 22 depends from claim 14. Claims 21 and 22 are patentable for at least the same reasons as claims 1 and 14 as presented in Section IV.2. A above. 
In addition, claim 21 recites that the report further comprises at least one remedial action and the method further comprises selecting, by the user, whether to perform at least one of the at least one remedial action or to 
Neither Reitz nor Toriyabe teach or suggest a request for a new calibration. Claims 21 and 22 both recite that the user makes a choice between 1) performing the at least one remedial action or 2) requesting the new calibration. Because Reitz and Toriyabe do not teach or suggest a request for a new calibration, neither reference teaches or suggest the choice between 1) performing at least one of the at least one remedial action or 2) requesting the new calibration, as recited in claims 21 and 22” on page 14 of the appeal brief.  
In response: Reitz discloses generating a solution to remedy the defect thereby generating an action item 123 that is communicated to the user [p0049-0063].  Reitz also discloses where the user reports the outcome after implementing the action item 123 to the service desk 112 [p0052].  Reitz discloses where the report to the user contains at least one remedial action.  The claim further includes “... the report further comprises at least one remedial action, wherein the method further comprises selecting, by the user, whether to perform at least one of the at least one remedial action or to request a new calibration.” The claim language does not require that both choices be reflected as argued but they have the choice of at least one of the two possible choices.  Reitz explicitly provides, as cited, at least one of the two claimed choices.
The 35 USC 103 rejection of claims 21 and 22 is maintained.
The appellant argues: “In rejecting these claims, the Final Office Action refers to the choice of whether or not to perform the remedial action taught in Reitz or Toriyabe (Final Office Action, pp. 18-19), but this is not the choice recited in claims 21 and 22 (which is whether to perform at least one remedial action or request a new calibration) and, therefore, the assertions in the Final Office Action are not relevant as they do not address the actual claim language. Accordingly, the cited references fail to teach or suggest all of the elements of claims 21 and 22” on page 14 of the appeal brief and “Final Office Action, pp. 8-9 ... These assertions fail to address the actual claim language. The term “at least one” refers to the remedial action which may be one or more remedial actions and the user may perform at least one of those remedial action(s). Contrary to the assertion in the Final Office Action, the term “at least one” does not refer to the choices recited in claims 21 and 22” on page 15 of the appeal brief.
In response: On pages 8-9 referenced by the appellant above, the Final Office Action asserted:
The Appellant argues that neither Reitz nor Toriyabe teaches a request for a new calibration. The Examiner notes that these two claims both include an “at least one” condition. Thus, as cited by the Examiner, the cited prior art discloses whereby the user implements the action item 123 solution which is evidenced by the user reporting back to the service provider as to whether or not the solution was effective. There is no requirement based on the language as presented in the claim that a new calibration is a limitation that must be implemented [i.e. selected by the user\. Therefore, the argument is moot and the rejection of claims 21 and 22 are maintained.
the report further comprises at least one remedial action, wherein the method further comprises selecting, by the user, whether to perform at least one of the at least one remedial action or to request a new calibration.” The claim language does not require that both choices be reflected as argued but they have the choice of at least one of the two possible choices.  Reitz explicitly provides, as cited, at least one of the two claimed choices.  The appellant appears to be referring to the first “at least one of” clauses without consideration of the second “at least one of” clauses.  Thus, when arriving at the second clause, the use can do one or the other or both.  Reitz discloses generating a solution to remedy the defect thereby generating an action item 123 that is communicated to the user [p0049-0063].  Reitz also discloses where the user reports the outcome after implementing the action item 123 to the service desk 112 indicative of the user having accomplished the remedy [p0052].  Reitz discloses where the report to the user contains at least one remedial action.  Reitz explicitly provides, as cited, at least one of the two claimed choices.
The 35 USC 103 rejection of claims 21 and 22 is maintained.
The appellant argues: “Claim 3 depends from claim 1, claim 9 depends from claim 7, and claim 16 depends from claim 14. Claims 3, 9, and 16 are patentable for at least the same reasons as claims 1, 7, and 14 as presented in Section IV.2.A above. 

Claim 9 includes similar recitations except for the installing elements. Claim 16 includes similar recitations except of the generating elements” on pages 15 and 16 of the appeal brief.  
The Final Office Action acknowledges that Reitz and Toriyabe does not teach or suggest all of the elements of these claims. Final Office Action, p. 20. The Final Office Action turns to Kawarada. Final Office Action, p. 20. Kawarada, however, does not teach or suggest receiving or sending a request for a new calibration after receiving the recited report as recited in claims 3, 9 and 16. Kawarada also does not teach or suggest installing the new calibration by the user. Accordingly, the cited references fail to teach or suggest all of the elements of claim 3, 9, and 16. 
In response to these arguments, the Final Office Action asserts: The Appellant argues that the cited art does not teach or suggest installing the new calibration by the user. The Examiner respectfully disagrees as Reitz explicitly discloses where the user affects the solution as provided by the service provider for addressing an identified defect [p0051-0053], This teaching, even without providing a broadest reasonable interpretation, clearly discloses the user installing the calibration [i.e. solution]. Office Action, p. 7 (emphasis in original). 
This assertion is clearly inconsistent with the assertion on p. 20 of the Final Office Action that “Reitz and Toriyabe both appear to fail to explicitly disclose generating a new calibration.” How can Reitz then teach installing the new calibration if Reitz does not teach or suggest generating a new calibration? The present rejection fails to be consistent and demonstrates that the rejection is not supported by the references.  Accordingly, the cited references fail to teach or suggest all of the elements of claim 3, 9, and 16. For at least these additional reasons, claims 3, 9, and 16 are patentable over the cited references. The Appellant respectfully requests reversal of the rejection of these claims” on pages 15 and 16 of the appeal brief. 
In response: Reitz explicitly teaches utilizing a test pattern from the user to evaluate the function of the printer [Image attributes that the test patterns and the rules examine include image rotation, image skew, grey scale accuracy, line width, accuracy of frequency patterns in the image (which may be an indicator of component failure). The rules further correlate the defect in the image of the printed test pattern to possible defects in the physical components of the printer. Additionally, the rules correlate defects in the printer with respective action items ... image quality analysis detects defects in the image, if any, correlates each detected image defect with one or more defects in the software and/or hardware of the associated printer device, and recommends a solution for remedying each correlated printer device defect. The recommended solution is used to generate an action item 123, p0030 & p0049] after which the action item 123 is communicated to the user and the user communicates back to the provider that the action item was completed [p0049 & p0053].  The “solution” as disclosed by Reitz is considered by the Examiner as an example of a calibration.  Reitz explicitly discloses a report with the action item 123 being communicated back to the user for the user to take action on [action item 123 may be communicated to the client side 10, p0049]. The Final Office Action explicitly reflects this. Toriyabe, as cited by the Examiner, discloses a remote service that obtains the state of the printer thereby providing calibration data to the operator [p0091 & 0097].  However, as stated in the Final Office Action, neither Reitz nor Toriyabe used the explicit language of generating a new calibration.  Kawarada is referenced at paragraph 0127, only to explicitly demonstrate where an external entity [Figure 14] utilizes data provided by the printing system to generate a new calibration [i.e. device profile which is used to form an image thereafter].  
Thus, the receipt of a report by the user is taught by Reitz wherein the report includes the remedy as determined by the analysis of the print data to identify defects to which the user applies [p0030 & p0049].  Therefore, the new calibration as disclosed by Kawarada can be installed into the system.
The 35 USC 103 rejection of claims 3, 9 and 16 is maintained.
The appellant argues: “Claim 5 depends from claim 1, claim 11 depends from claim 7, and claim 18 depends from claim 14. Claims 5, 11, and 18 are patentable for at least the same reasons as claims 1, 7, and 14 as presented 
The Final Office Action rejects claims 5, 11, and 18 by asserting that “Weil discloses a related system from the same field of endeavor [Abstract] wherein the report further comprises a simulated image of printing under a new calibration [a candidate calibrated image 941 is displayed on an operator monitor display 940 for human approval prior to continuing the print run, p0158].”  Final Office Action, p. 22.  
At paragraphs [0157] and [0158], Weil discloses a closed-loop color calibration system that does not use an external calibration service provider and, therefore, does not teach or suggest the report from an external calibration service recited in the claims. Accordingly, Weil does not teach or suggest the recited report of claims 5, 11, and 18. Reitz and Toriyabe also do not teach or suggest such, a report as demonstrated in Section IV.2. A above” on page 17 of the appeal brief.
In response: Both Reitz and Toriyabe disclose a configuration of having an external service provider.  Weil was not relied upon to provide this configuration.  Weil was only relied upon to teach where it is known that a report, after image data has been evaluated, can include a simulated image of printing with a new calibration.  As cited, Weil discloses where a color calibration logic server 905 providing a candidate calibrated image [i.e. new calibration] is provided to the operator on a monitor for approval [p0158].  The In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The 35 USC 103 rejection of claims 5, 11 and 18 is maintained.
The appellant argues: “Moreover, Weil discloses a calibration chart of fixed colors and shades that can be used to assess the printing, but this provides no information regarding calibration data (e.g., calibration parameters) of the current calibration of the printing device. The calibration data provide or describe, for example, the settings or parameters for the current state of the printing device. In contrast, the “permanently mounted fixed range of colors and shades” of Weil provide no information, on their own, about the current calibration data of the printing device” on page 17 of the appeal brief.
	“The present claims include providing the calibration data of the current calibration of the printing device, as well as at least one test sample so that an external calibration service provider can analyze the test sample(s) and determine how to alter the current calibration. Weil does not teach or suggest providing the recited user information to an external calibration service provider” on page 18 of the appeal brief.  “
Weil discloses a closed-loop color calibration system whether the color calibration logic server 905 is a separate hardware device or not. This is not on page 18 of the appeal brief.
In response: Claims 5, 11 and 18 do not include limitations regarding any calibration data particulars.  Weil, as cited and applied, is only relied upon to teach where it is known that a report, after image data has been evaluated, can include a simulated image of printing with a new calibration.  The argued points are not reflective of the claim language of claims 5, 11 and 18.
Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Reitz, Toriyabe and Weil are all from the same field of endeavor.  Both Reitz and Toriyabe are both external service providers.  Weil discloses not relied upon to teach a specific external configuration as this has already been well established in Reitz and Toriyabe.  The appellant’s arguments are against the reference individually.  The court has held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The 35 USC 103 rejection of claims 5, 11 and 18 is maintained.
The appellant argues: “Claim 6 depends from claim 1 and claim 12 depends from claim 7. Claims 6 and 12 are patentable for at least the same reasons as claims 1 and 7 as presented in Section IV.2.A above.  
Claims 6 and 12 recite presenting a user interface with thumbnails of previous calibrations for user selection. In rejecting this claim, the Final Office Action acknowledges that Reitz and Toriyabe does not teach or suggest the elements of claim 6. Final Office Action, p. 23.  
The Final Office Action turns to Nagata and point to [0104]-[0106] of Nagata which discusses profiles and profile icons. Final Office Action, p. 23. The profiles of Nagata, however, are user-selected profiles for printing or on page 19 of the appeal brief.
“In response to these arguments, the Final Office Action now cites Sharma and asserts: The Appellant argues that the user-selected profiles are not calibrations. The Examiner respectfully disagrees. As evidenced by Sharma et al., US PgPub 20040264768, Sharma explicitly discloses at paragraphs 0064-0065: “... by using the scanned target image at the time of color calibration not only to determine average values for target color patches, but also to determine additional spatial characteristics of the scanned target image, an improved result can be obtained... where color calibration profiles are prepared for scanned images. Then, in step S2200, spatial characteristics profiles are created for the scanned images. Next, in step S2300, image color calibration profiles are stored along with corresponding image spatial characteristics profiles. Operation then continues to step S2400, where the operation of the method stops. In this exemplary embodiment, a database of image calibration profiles and associated image spatial characteristics profiles is created.” Thus, it is well-known in the art, contrary to the Appellant’s on pages 19 and 20 of the appeal brief.
“However, Sharma does not teach or suggest “thumbnails of previous calibrations for user selection” as recited in claims 6 and 12. Although Nagata and Sharma both use the term “profile” it is clear from the references that Nagata and Sharma are discussing two different types of profiles. Nagata discloses user printing or scanning profiles and Sharma discloses image calibration profiles. These are entirely different objects as would be appreciated by one of skill in the art. The disclosure in Sharma is not relevant to the user printing or scanning profiles of Nagata as the two different types of profiles are not related or used in the same way. It is clear that the Final Office Action is attempting to conflate two different items based on the same generic noun (i.e., “profile”) while ignoring the very relevant descriptors (i.e., user printing or scanning vs. image calibration) that give the terms meaning.
Moreover, the image calibration profiles of Sharma are stored for particular images. Thus, the profiles of Sharma are not generally user-selected but are rather selected by the software to be applied to particular images. One of skill in the art would not find it obvious to combine the references as asserted in the Final Office Action because the Final Office Action fails to consider the context and complete teachings of the cited references and, instead, uses the present patent application as a roadmap to pull out unrelated portions of the references” on page 20 of the appeal brief
In response: Nagata discloses where the various profile icons are representative of scanning/printing conditions  where the selection indicates “... a multifunction printer carries out image reading or printing in accordance with processing execution condition information stored in a storage apparatus, [Abstract] ... scanning/printing condition indicates (i) a condition under which the image reading apparatus 137 carries out scanning (scanning condition) or (ii) a condition under which the printing apparatus 136 carries out printing (printing condition), in accordance with whether a individual profile information containing the scanning/printing condition indicates a scanning profile or a printing profile, p0044].  The printing profile icons are selectable by the user to utilize a specific print condition [p0104-0106].  In response to the appellant’s argument that a profile isn’t representative of a calibration, the Examiner cited Sharma only for clarity.  Sharma teaches in detail where each calibration profile, which has been generated, are based on characteristics of such as the media type and spatial image attributes [i.e. patches that have been scanned to acquire their color value].  Sharma additionally discloses, though not explicitly cited, where the profiles are provided for user selectability if needed [guide an operator's choice of a correct profile by ordering the profiles according to the spatial characteristics, Sharma p0062].  The calibration profiles of Sharma are relevant to the profiles of Nagata because they are both concerned with setting a particular print condition whereby the user expects a particular result.  Sharma provides explicit clarity to the printing profile icon teaching of Nagata.  Thus, in response to In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The 35 USC 103 rejection of claims 6 and 12 is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BARBARA D REINIER/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
Conferees:
/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672                                                                                                                                                                                                 
/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677    
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.